DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 1/26/2022 is acknowledged.  Applicant has made the following election.

    PNG
    media_image1.png
    175
    677
    media_image1.png
    Greyscale

On further consideration of the art, the restriction/ election requirement is hereby withdrawn.  Claims 1-20 are pending, and have been examined herewith across their breadth.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a multi-resistant tumor characterized by overexpression of the Nrf2 pathway (claim 2), does not reasonably provide enablement for treating any and every tumor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
1) Scope or breadth of the claims and 2) Nature of the invention 
The claims are broader in scope than the enabling disclosure. Applicant is purporting sensitizing any and every multi-resistant tumor by administering a medicament comprising Cur-[G-2]-OH. The nature of the invention is directed to treatment of multi-resistant cancer.
3) Relative level of skill possessed by one of ordinary skill in the art
The relative level of skill possessed by one of ordinary skill in the art of cancer research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. or M.D. in a scientific discipline such as medicinal chemistry, biochemistry, pharmacology, biology or the like. 
4) State of, or the amount of knowledge in, the prior art and 5) Level or degree of predictability, or a lack thereof, in the art
 The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally. Specifically, Sotiropoulou et al, Chemical approaches to targeting drug resistance in cancer stem cells, Drug Discovery Today, 19(10), 1547-1562 October 2014  (“Sotiropoulou”) looks at actual data matching known cancer drugs against the various cancers for which they have been approved.  Table 2 of Sotiropoulou matches various cancer drugs to the specific cancer(s), which they treat, or are in clinical trials for.  As can be seen from it, nearly every one of the listed drugs is matched to a single cancer only, very few drugs have been matched to two or three cancers, and only two drugs out of this long list- Sulfophane, and Salinomycin (which actually is not a single drug, but a combination of two drugs- cisplatin and paclitaxel) to as many as five cancers.


    PNG
    media_image2.png
    840
    665
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    851
    674
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    629
    media_image4.png
    Greyscale


	A further issue with finding enablement from two specific cancers only to any and every cancer lies in the well known resistance of various cancers to cancer drug therapy.  Overcoming this drug resistance is known to be a very challenging task as well, not at least because the mechanisms underlying this drug diversity are known to be so diverse.  Table 1 of Sotiropoulou, for instance, lists the relevant biological targets responsible for resistance in CSCs.



    PNG
    media_image5.png
    571
    419
    media_image5.png
    Greyscale



6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how use the claimed subject matter in order for the application to be fully enabled. The specification merely provides 1 example, on the inventor’s mother, who had a fibrous mastopathy (page 4). Supposedly, treatment with an unknown amount of formic acid 3 times per day over 10 days resulted in necrotized tissue. No additional guidance has been provided. Please note for the record that claim 3 recites “repeated supply of the medicine to the affected tissue, or to the nearest to it accessible tissue, and aiming at its necrosis…” It appears to the Examiner that the method involves necrosing healthy tissue in order to get to diseased tissue. 
7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to a method of sensitizing any multi-resistant tumor. In fact, while Applicant found that C6 glioma cells expressed high basal level of p62, Nrf2 and Keap1, treatment with Cur-[G2]-OH only induced a decrease in Nrf2.  ([0053]).
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
One of ordinary skill in the art would have to conduct time-consuming and costly experimental methods comprising functional and non-functional assays representing both in vitro and in vivo experiments to determine if this invention works. This is especially daunting when the art teaches that surgery is the only option for some cancer patients, as discussed above, and failure to treat the cancer would hasten the demise of the patient. In addition, there are toxicity/safety issues to be concerned with which are important considerations when administering a drug as evidenced by Applicant’s own claim language. As a result, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to determine if the method does indeed sensitize any and every multi-resistant tumor.
Genentech states that "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."  Genentech v. Novo Nordisk, 108 F.3d 1361, 1366 (Fed. Cir. 1997).

Claim Objections

Claim 3 is objected to because of the following informalities:  
Claim 3 is objected to because of the claim term “carcinoma Hepatocellular”, which appears to be a term, which has been left untranslated from Spanish.  In the interest of compact prosecution the Examiner interprets the claim term to be “hepatocellular carcinoma”.  
Claim 3 is objected to because of the claim term “tumors of the . . . colorectal”, wherein the latter is not a noun, as grammatically proper, but rather an adjective.
Claim 2 is objected to as dependent on a rejected base claim, but would be allowable if written in an independent claim format.
Appropriate correction is required.

Closest art

The Examiner notes the following closest art, which was noted in the PCT search report.  No art rejections were made over it, because both references are by the inventor within the grace period disclosure by the inventor under 35 USC 102(b)(1)(A).

-D1 Landeros, J.M., et al. A two-step synthetic strategy to obtain a water-soluble derivative of curcumin with improved antioxidant capacity and in vitro cytotoxicity in C6 glioma cells. Material Science and Engineering C (1 February 2017), 71, 351-362.

-D2 MX2015006734 A (UNIVERSIDAD NACIONAL AUTONOMA DE MEXICO), 28 November 2016. (“Herrera”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627